   

  

EBENEFITS, INCORPORATED

(A DEVELOPMENT STAGE COMPANY)

CONSOLIDATED BALANCE SHEET

 

 

December 31,

 

 

 

2008

 

 

 

(Unaudited)

 

ASSETS:

 

 

 

CURRENT ASSETS

 

 

 

Cash and cash equivalents

 

$

5,407

 

 

 

 

 

 

 

 

 

5,407

 

Other assets

 

 

92,364

 

 

 

 

 

 

 

 

$

97,771

 

 

 

 

 

 

LIABILITIES AND STOCKHOLDERS' DEFICIENCY:

 

 

 

 

CURRENT LIABILITIES

 

 

 

 

Accounts Payable and  accrued expenses

 

 

57,668

 

 

 

 

 

 

LONG-TERM LIABILITIES

 

 

 

 

Related Party

 

 

66,517

 

Note Payable

 

 

397,000

 

Total liabilities

 

 

521,185

 

 

 

 

 

 

STOCKHOLDERS' EQUITY

 

 

 

 

 Common Stock 250,000,000 shares authorized and 152,678 shares issued and
outstanding                             

Additional Paid in Capital

 

 

152

     (152) 

 

Accumulated deficit

 

 

(423,414

)

 

 

 

(423,414

)

 

 

$

97,771

 






